DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract
The amendment to the abstract overcomes the previous objections.
Specification
The amendment to the specification overcomes the previous objections.
Drawings
The drawings were received on March 5th, 2021.  These drawings are acceptable.
Claim Objections
The amendments to the claims overcome the previous objections.
Claim Rejections - 35 USC § 112
The amendments to the claims overcome the previous rejections.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al (US Patent Application 20180228516 A1) hereinafter referred to as Armstrong, and further in view of Lee et al (US Patent Application Publication 20180280063 A1) hereinafter referred to as Lee.
Regarding Claim 1, Armstrong discloses a spinal fixation device (element 102 in Figure 27 with the attachment 313 from Figure 27 replaced by the attachment shown in Figure 41) for securing stabilizing rods to bone, comprising;
a threaded shaft (Figure 7 shows the screw 100 and it’s threads 130) configured for fastening to bone, the threaded shaft having a longitudinal axis (the longitudinal axis going through the screw);
a first rod coupling head (the first rod coupling head includes the u-shaped cavity 102 as seen in Figure 27 and the top portion of the attached secondary rod holder seen in Figure 41; elements 933, 918, and 930 are included in the first rod coupling head as it is attached to the u-shaped rod holder) connected to the threaded shaft and being configured to rotate in a polyaxial manner (Figure 27 shows the polyaxial head of the screw 100 showing it’s polyaxial 
a second rod coupling head (Figure 41 shows the second rod coupling head as the portion to the right of the angled grooves of element 952, body 950) being rotatably connected (Section [0128] describes the splined connection 952 which allows incremental movement and selective positioning) to one of the side walls of the first rod coupling head (this portion is connected to the right side wall which is being defined as the wall to the left of the splined connection 952), around an axis of rotation so as to rotate in a monoaxial manner (the splined connection only allows rotation in a monoaxial manner), and having a second cavity (Figure 41 shows body 950 having a cavity) that is configured for receiving a second rod (Section [0128] describes a second rod 180 which is meant to be angled by the spline connection when it is in the cavity of body 950).

Lee teaches the first rod coupling head (Figure 1C, the receiver 102) holding a first rod (Figure 1C, element R1) and a second rod coupling head (Figure 1C, the receiver 106) holding a second rod (Element R2, labeled in Figure 2A) with a longitudinal axis being defined as axis A2 as seen in Figure 1C. This would mean the axis of rotation (as defined by axis A1) is disposed at an angle from the longitudinal axis of the when the first rod coupling head is in the neutral position (the neutral position meaning the axis A2 is vertical). Section [0005] of the Lee reference mentions that aligning and positioning implants and connecters in the wound can be challenging and cumbersome and then the reference proceeds to suggest this angled approach as a way to ease that burden.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Armstrong to modify the perpendicular attachment to be an angled attachment between the first and second rod coupling heads as taught by Lee, as Lee teaches the angled attachment which would improve the accessibility and positioning when aligning multiple rods within the body. 
It is well known in the art that routine experimentation and various experimental design choices could have brought upon the arrival of the axis of rotation being disposed at an angle of between 70 and 85 degrees from the longitudinal axis. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable In re Aller, 220 F.2D 454, 456 (CCPA 1955). Because of this, it would have been obvious to a person having ordinary skill in the art to have come to a point where the axis of rotation is disposed at an angle of between 70 and 85 degrees from the longitudinal axis in order to improve or benefit the position of a second rod with regard to the first rod and other means of stabilization for a particular treatment application.
Regarding Claim 2, Armstrong discloses the spinal fixation device (element 102 in Figure 27 with the attachment 313 from Figure 27 replaced by the attachment shown in Figure 41), wherein the first rod coupling head (the first rod coupling head includes the u-shaped cavity 102 as seen in Figure 27 and the top portion of the attached secondary rod holder seen in Figure 41. Elements 933, 918, and 930 are included in the first rod coupling head as it is attached to the u-shaped rod holder) is connected to the threaded shaft (threaded shaft 130 of screw 100) so as to be movable polyaxially (the polyaxial head of the screw 100 is shown in Figure 27), and further comprising a locking plate (a crown, element 126, performs this function) disposed in the first rod coupling head such that inserting the first rod (element 150) in the first cavity (u-shaped cavity 110) and tightening a set screw (set screw is element 500) into the first rod pushes the first rod against the locking plate and prevents any axial movement of the first rod coupling head to lock the first rod coupling head in the neutral position (when the set screw pushes down on the rod in Figure 27 the rod presses down on the crown and causes an interference fit that prevents further motion in the ball joint, sections [0080] and [0082] describe the fit of the crown with the ball joint).
Regarding Claim 3, Armstrong discloses the spinal fixation device (element 102 in Figure 27 with the attachment 313 from Figure 27 replaced by the attachment shown in Figure 41), 
Regarding Claim 4, Armstrong discloses the spinal fixation device (element 102 in Figure 27 with the attachment 313 from Figure 27 replaced by the attachment shown in Figure 41), wherein the second rod coupling head (Figure 41 shows the second rod coupling head as the portion to the right of the angled grooves of element 952, body 950) is formed by a connector plate and a C-shaped rod holding element having a the second cavity and together with the connector plate forms a closed aperture for the second rod (the c-shaped holding element, connector plate, and cavity are all shown in Diagram 1 below), the C-shaped holding element having and an aperture for a set screw (the set screw aperture is beneath where element 950 is pointing in Figure 41), and the C-shaped holding element being attached to the connector plate, wherein the connector plate is connected to a one of the side walls (it would be attached to the rightmost side wall at the splined connection 952) of the first rod coupling head (the first rod coupling head includes the u-shaped cavity 102 as seen in Figure 27 and the top portion of the attached secondary rod holder seen in Figure 41. Elements 933, 918, and 930 are included in the first rod coupling head as it is attached to the u-shaped rod holder) and has a first variable 

    PNG
    media_image1.png
    264
    374
    media_image1.png
    Greyscale

Diagram 1 further clarifies Figure 41

Response to Arguments
Applicant’s arguments with respect to claims 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. It is noted that applicant’s remarks are directed to a different embodiment of Armstrong than is being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY STIKLICKAS whose telephone number is (571)272-1794.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/E.S./Examiner, Art Unit 3773                                                                                                                                                                                                        



/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773